Citation Nr: 1827719	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  07-40 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 3, 2015.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This claim was remanded in July 2017 by another Veterans Law Judge (VLJ); it is now before the undersigned.

In February 2017, the AOJ granted TDIU effective September 3, 2015, the date the Veteran's formal application for increased compensation based on unemployability was received by VA.  The AOJ indicated this was a full grant of the benefit sought on appeal and discontinued the appeal.  While a notice of disagreement was not received regarding the effective date assigned for the TDIU, in a February 27, 2017 letter, the Veteran's attorney notes that he continued to seek an increased rating for diabetes, to include based on individual unemployability, and that entitlement to a TDIU should be effective January 2007.  As the TDIU claim was linked to the diabetes claim (which was adjudicated by the Board in July 2017 and no longer on appeal) the prior July 2017 Board remand determined that the matter of TDIU prior to September 3, 2015 remains on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).


FINDINGS OF FACT

1.  Prior to September 3, 2015, the Veteran was service connected for posttraumatic stress disorder (rated 30 percent from November 30, 2004); right and left lower extremity peripheral vascular disease (rated 0 percent from July 18, 2006, 20 percent from June 18, 2007, and 40 percent from August 22, 2012, each); right and left lower extremity diabetic neuropathy (rated 10 percent from November 30, 2004, each); right and left upper extremity diabetic neuropathy (rated 10 percent from November 30, 2004, each); diabetes mellitus, type 2 (rated 20 percent from November 30, 2004); tinnitus (rated 10 percent from June 29, 2007); erectile dysfunction (rated 0 percent from September 29, 2005); and bilateral hearing loss (rated 0 percent from June 29, 2007); the Veteran's combined ratings during the period on appeal are 70 percent from November 30, 2004, 80 percent from June 18, 2007, and 90 percent from August 22, 2012.

2.  August 2012 VA examination reports indicate the Veteran's service-connected diabetic neuropathies and peripheral vascular disease of the lower extremities would prevent more than sedentary employment.

3.  A September 2015 private vocational expert's opinion, based on a thorough and detailed review of the record, added that the Veteran's peripheral vascular disease and diabetic neuropathy had, collectively, caused limitations preventing more than sedentary employment from as early as 2007; that the Veteran's acquired work skills and experience were "not transferable to sedentary employment;" that "he has no skills or experience in any type of computer or clerical work activities;" and, therefore, that "[a]ny sedentary work would therefore be unskilled," which "typically required repetitive bilateral manual activities."

4.  The September 2015 report then indicates that the Veteran's "diabetic neuropathy and lack of sensation in the upper extremities, present and progressively worsening since 2004, render him unable to perform any type of manual activity at a competitive pace throughout a work shift" and that PTSD "would further reduce his work efficiency as was indicated in the [August 2012 VA examination]" and thus "prevent him from engaging in substantially gainful employment, to include sedentary employment;" in light of all the above finding, the expert concluded that the Veteran's service-connected diabetes mellitus, peripheral neuropathies, peripheral vascular disease, and PTSD rendered him unable to secure or follow substantially gainful occupation since January 2007.

5.  A December 2016 VA examination report found the Veteran's PTSD would cause problems with physical and sedentary work due to irritability and anger (causing problems interacting effectively with supervisors, coworkers, and customers); reduced work performance from attention, concentration, and recent memory problems (that may prevent completing tasks correctly and efficiently); difficulty tolerating high amounts of stress; problems adapting to changes in the workplace or to new tasks that might be given to him; and problems with anxiety, hypervigilance, and sleep disturbance (causing difficulty with punctuality, attendance, or working with lots of people).  

5.  Notably, the December 2016 examiner indicated the Veteran's occupational and social impairment from his PTSD was consistent with the same degree of disability (a 30 percent rating) he has been rated for since November 2004.

6.  In light of the above, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities render him unable to obtain or follow substantially gainful employment prior to September 3, 2015.


CONCLUSION OF LAW

The criteria for TDIU (on a schedular and extraschedular basis) are met prior to September 3, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017); see also Thun v. Peake, 22 Vet. App. 111 (2008); Anderson v. Shinseki, 22 Vet. App. 423 (2009) (implicitly overruling the holding in Bowling v. Principi, 15 Vet. App. 1 (2001) prohibiting the Board from granting an extraschedular TDIU in the first instance); Wages v. McDonald, 27 Vet. App. 233, 239) (Kasold, J., concurring) (citing Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) and disagreeing with Bowling in determining the Board may award extraschedular TDIU in the first instance).  


ORDER

The appeal is granted.


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


